DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Status of the Claims
	Claim 24 has been amended.  Claims 1-7, 14-16 and 26 have been cancelled.  No claims are newly added.  Accordingly, claims 8-13, 17-25 and 27-31 remain pending in the application.  

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 24, 25 and 27 under 35 USC 103 over Qian in view of Manchester moot.  Specifically, the claims have been amended to require at least one nanomaterial comprises at least one of quantum dots, carbon nanotubes and fullerenes.  The references are silent to carbon nanotubes and fullerenes.  Qian teaches that while quantum dots are known for multiplexed molecular diagnosis and in vivo imaging, Qian discourages the 

	Applicant’s amendment renders the rejection of claim 26 under 35 USC 103 over Qian, Manchester, Culha and Okuno moot.  Specifically, the claims have been amended to require at least one nanomaterial comprises at least one of quantum dots, carbon nanotubes and fullerenes.  The references are silent to carbon nanotubes and fullerenes.  Qian teaches that while quantum dots are known for multiplexed molecular diagnosis and in vivo imaging, Qian discourages the use of quantum dots for their toxic/immunogenic properties. Thus, the references do not teach or suggest the claimed invention.  Said rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a nanocomposite, comprising: a nanostructure formed by at least one nanomaterial; and an active layer conjugated to the nanostructure, and comprising at least one of: a targeting molecule configured to bind to a target of interest; and a functional molecule configured to interact with the target of interest, wherein the active layer comprises a biomarker of traumatic brain injury (TBI) or an antibody that specifically binds to the biomarker, wherein the biomarker of TBI comprises at least one of S100 calcium-binding protein B (S 100B), neuron-specific enolase (NSE), myelin basic protein (MBP) caspase-3, interleukins, tau protein, neurofilament light polypeptide (NEFL), neurofilament heavy polypeptide (NEFH), and glial fibrillary acidic protein.

The prior art does not teach or reasonably suggest a nanocomposite, comprising: a nanostructure formed by at least one nanomaterial; and an active layer conjugated to the nanostructure, and comprising at least one of: a targeting molecule configured to bind to a target of interest; and a functional molecule configured to interact with the target of interest, wherein the target of interest is a plant, and the functional molecule is a growth factor capable of promoting growth of the plant.
The closest prior art is of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-13, 17-25 and 27-31 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617